ORDER
This matter having been opened to the Court by David E. Johnson, Jr., Esquire, Director of the Office of Attorney Ethics, and with the consent of ALWIN M. HAYWOOD of SOMERSET, who was admitted to the bar of this State in 1990, and it appearing that the Office of Attorney Ethics and respondent have agreed to respondent’s temporary suspension from the practice of law and to the imposition of restraints on the attorney accounts maintained by respondent, pending the final disposition of all ethics grievances against him, and good cause appearing;
It is ORDERED that ALWIN M. HAYWOOD is temporarily suspended from the practice of law, pending the final determination of all grievances now pending against him, and until the further Order of the Court, effective immediately; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ALWIN M. HAYWOOD pursuant to Rule 1:21-6, including but not limited to, Bank of New York Accounts No. 02120719 and 610-4936022, shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is *392directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20 governing suspended attorneys.